TEACHER TENURE
A teacher whose present service with a school district is based on less than three years of uninterrupted service does not have tenure, and prior service with the district, not in consecutive years with his present service may not be credited toward the probationary period requirement. The Attorney General has considered your request for an opinion wherein you present the following inquiry: "A teacher taught in District A from 1962 to 1966, or for a period of four years. He attended college and then was employed in District B from 1966 through 1971. On leaving District B, he was employed in District A again from 1971 to 1974, or a period of three years. "This teacher was given proper notice prior to April 10, 1974 that his contract would be terminated on June 30, 1974 and that he would not be re-employed for the fiscal year, 1974-75. "Our question is whether or not this teacher has tenure in District A since his employment there was not in consecutive years." Title 70 Ohio St. 6-122 [70-6-122] (1971), as amended provides as follows: "The failure by the board of education to renew the contract of any teacher who has completed three (3) years shall not be effective, and the contract shall be renewed unless there is served on such teacher a written statement by such board containing a statement of causes. . ." In Opinion No. 73-135 issued to your office, the Attorney General concluded as follows: "A teacher does not have tenure in a school district unless the teacher has met the probationary period requirement in such district, and service in other school districts cannot be relied upon in determining whether or not the probationary period requirement has been met." Under the facts you present, therefore, service in District B cannot be credited toward satisfying the probationary period requirement in District A. Since proper notice of nonrenewal was given prior to completion of three years of service following the teacher's reemployment with District A, the teacher would not satisfy the probationary period requirement unless the teacher is entitled to credit for the 1962 to 1966 service with District A.  Section 70 Ohio St. 6-122 [70-6-122] does not state whether the three year probationary period requirement must be met in consecutive years. As in Opinion No. 73-135, it is necessary, therefore, to consider the purpose of the requirement which is to give the particular board of education an opportunity to evaluate the teacher's work. Considering such purpose, it would seem that the requirement contemplates completion of three uninterrupted years of service.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A teacher whose present service with a school district is based on less than three years of uninterrupted service does not have tenure, and prior service with the district, not in consecutive years with his present service, may not be credited toward the probationary period requirement.  (Joe C. Lockhart)